  


 HR 4028 ENR: International Religious Freedom Act of 1998
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4028 
 
AN ACT 
To amend the International Religious Freedom Act of 1998 to include the desecration of cemeteries among the many forms of violations of the right to religious freedom. 
 
 
1.FindingsCongress finds the following: 
(1)Cemeteries are sacred sites that are of great spiritual, cultural, and historical significance to many religious and ethnic groups. 
(2)Congress is committed to protecting and preserving the heritage and sacred sites of national, religious, and ethnic groups, which includes cemeteries in the United States and abroad. 
(3)Cemeteries around the world have and continue to be defaced or destroyed as a direct result of their affiliation with a particular religious or spiritual group. 
(4)Such attacks constitute an assault on the fundamental right to freedom of religion, and are especially egregious when sponsored or tolerated by the local or national governments in the countries in which such offenses occur. 
2.Amendment to International Religious Freedom Act of 1998Section 2(a)(4) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)(4)) is amended in the fourth sentence by inserting desecration of cemeteries, after confiscations of property,.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
